Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-15 of U.S. Patent No. 11106547B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1, 6 of US11106547B2 (reference patent) has each element of claim(s) 1, 9 of the examined application. The claim language in the reference patent (e.g., “wired connection” or “in response to detecting a recovery trigger to repair an operating system of the computing device, identify an operating system of the electronic device; establish a communication channel between the computing device and the electronic device based on the operating system of the electronic device;”) is narrower than the claim language in the examined application (e.g., “connection” or “in response to detecting a recovery trigger to repair an operating system of the computing device, establish a communication channel between the computing device and the electronic device;”). Therefore the patent claim anticipates the application claim.  

Allowable Subject Matter
There is no prior art rejection for independent claim(s) 1, 9, 16, and would be allowable if rewritten to overcome the rejection(s) under double patenting.
The following is an examiner’s statement of reasons:
 This is a CON of U.S. Patent No. 11106547B2. The elements of independent claim(s) 1, 9, 16 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US20160308907A1 (102, 105, 204, 115-117) do/does not teach or suggest, in combination with the remaining limitations:
As in claim 1, “a connector to establish a connection with an electronic device; a storage device storing a firmware, wherein the firmware is to: in response to detecting a recovery trigger to repair an operating system of the computing device, establish a communication channel between the computing device and the electronic device; map a virtual network interface of the computing device to a transceiver of the electronic device; and retrieve, via the virtual network interface, recovery data from a repository, the recovery data received at the computing device via the communication channel.”
As in claim 9, “in response to detecting a recovery trigger to repair an operating system of the computing device, establish, using a firmware of the computing device, a communication channel between the computing device and an electronic device that is separate from the computing device; map, using the firmware, a virtual network interface of the computing device to a transceiver of the electronic device; and retrieve, via the virtual network interface, recovery data from a repository, the recovery data received at the computing device via the communication channel.”
As in claim 16, “in response to detecting a recovery trigger to repair an operating system of the computing device, during a pre-boot phase of the computing device: establish a communication channel between the computing device and an electronic device that is separate from the computing device; map a virtual network interface of the computing device to a transceiver of the electronic device; retrieve, via the virtual network interface, recovery data from a repository, the recovery data received at the computing device via the communication channel; and repair the operating system of the computing device using the recovery data.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113